     Case 2:20-cv-01540-RFB-NJK Document 9 Filed 10/12/20 Page 1 of 1




 1

 2
     MICHAEL P. LOWRY, ESQ.
 3   Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
 4   6689 Las Vegas Blvd. South, Suite 200
     Las Vegas, Nevada 89119
 5   Tel: 702.727.1400/Fax: 702.727.1401
     Attorneys for Hobby Lobby Stores, Inc.
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     Nelson Diaz, individually,                           Case No.: 2:20-cv-1540
 9
                            Plaintiff,
10                                                        Stipulation and Order to Dismiss with
     vs.                                                  Prejudice
11
     Hobby Lobby Stores, Inc., doing business as
12   Hobby Lobby; Does 1 through 100; and Roe
     Corporation 101 through 200, inclusive,
13
                            Defendants.
14
            The parties stipulate to dismiss 2:20-cv-1540 with prejudice, each to bear their own fees
15
     and costs. No trial date was set.
16

17                                                     BERNSTEIN & POISSON
18

19    /s/Michael Lowry                                 /s/ Amber N. King
      Michael P. Lowry, Esq.                           Amber N. King, Esq.
20    Nevada Bar No. 10666                             Nevada Bar No.14070
      6689 Las Vegas Blvd. South, Suite 200            700 S. Jones Blvd.
21    Las Vegas, Nevada 89119                          Las Vegas, NV 89107
      Attorneys for Hobby Lobby Stores, Inc.           Attorneys for Nelson Diaz
22
            IT IS SO ORDERED.
23

24
                                                   ________________________________
                                                   _______________________________
                                                   RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
25                                                 UNITED STATES DISTRICT JUDGE
                                                   DATED:
26                                                 DATED this 12th day of October, 2020.
27

28
                                               Page 1 of 1
